Citation Nr: 0422070	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  00-04 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant 




ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active service from June 1946 to April 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  The veteran testified before the 
undersigned Veterans Law Judge in August 2002, sitting at the 
RO in Salt Lake city, Utah.  The Board developed this matter 
in October 2002 and remanded the case for RO consideration of 
the new evidence in August 2003.  


FINDINGS OF FACT

1.  Competent medical evidence of a bilateral hearing loss is 
not of record.

2.  By rating decision in June 1991, the RO denied the 
veteran's claim for entitlement to service connection for 
tinnitus; the veteran did not file a notice of disagreement.

3.  Evidence received since the June 1991 rating decision is 
cumulative and does not bear directly and substantially upon 
the subject matter of whether the veteran's tinnitus was 
incurred in or aggravated by service or is otherwise related 
to service; when considered alone or together with all of the 
evidence, both old and new, it has no significant effect upon 
the facts previously considered.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2003).

2.  The June 1991 rating decision that denied entitlement to 
service connection for tinnitus is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  

3.  The evidence received since the RO denied service 
connection for tinnitus in June 1991 is not new and material, 
and the claim for this benefit is not reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits.

There has been a significant amount of analysis pertaining to 
the effective date, the scope, and the remedial aspects of 
the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); 
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), withdrawn 
and reissued, ___ Vet. App. ___, No. 01-944 (June 24, 2004) 
(Pelegrini II).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  In 
Pelegrini II, cited above, the United States Court of Appeals 
of Veterans Claims (Court) stated that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

The Board is further aware that much of the majority opinion 
in Pelegrini II, which includes the portion quoted 
immediately above, has been characterized as, "at best, 
dictum."  Id., slip op. at 23 (Ivers, J., concurring in part 
and dissenting in part).  In any event, considering all the 
foregoing authorities as applicable to this case, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter.

The discussions in the rating decision, statement of the 
case, and supplemental statements of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  The Board notes 
here that the VCAA letter was sent to the veteran in March 
2001.  Moreover, in the VCAA letter and a January 2001 
statement of the case, the veteran was effectively furnished 
notice of the types of evidence necessary to substantiate his 
claims as well as the types of evidence VA would assist him 
in obtaining.  See Quartuccio, supra.  The March 2001 letter 
also invited the veteran to send all evidence to the RO that 
would support his claim.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, service records, VA medical records, VA examination 
report, private medical records, and statements and testimony 
from the veteran.  VA made all reasonable efforts to assist 
the claimant in the development of the claim and notified the 
veteran of the information and evidence necessary to 
substantiate the claim.  

The Board notes that the Court decision in Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to the issuance of a VCAA letter.  
However, the Court acknowledged that VA could show that the 
lack of a pre-AOJ decision notice was not prejudicial to the 
claimant.  Id.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in March 2001 was 
not given prior to the AOJ adjudication currently on appeal, 
the notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In the March 
2001 letter, the RO provided the veteran with 60 days to 
submit additional evidence.  During that time, evidence was 
received.  Additionally, subsequent to the issuance of the 
VCAA letter, the RO had issued a supplemental statement of 
the case in October 2003, wherein the veteran was provided 
with 60 days to submit additional evidence or argument.  The 
Board finds that the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error to the claimant.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.  Consequently, where 
there has been substantial compliance with the new 
legislation and the new implementing regulation, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant).  In light of the foregoing, 
the Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to veteran in developing the facts pertinent to 
his claims is required to comply with the duty to assist 
under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159.  

Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R.  § 
3.303(d) (2003).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Bilateral Hearing Loss

The veteran contends that his bilateral hearing loss is 
directly related to service.  For purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the above frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2003).  The 
provisions of 38 C.F.R. § 3.385 do not have to be met during 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In statements, the veteran asserted that that he was exposed 
to cannon blasts while serving on a ship during service and 
that service medical records demonstrate bilateral hearing 
loss in service.  The veteran's DD-214 Form confirm that the 
veteran served on the U.S.S. Antietam during service.  
However, service medical records are negative for hearing 
loss.  On the separation examination, his hearing, using the 
whispered voice testing, was 15/15 bilaterally.  No diseases 
or defects of the ears were noted on examination.  Service 
medical records did show treatment for the left ear, but not 
related to hearing loss.  A November 1947 clinical report 
indicated that the veteran received surgery on his left ear.  
The clinical note revealed that the surgery was a left 
otoplasty to correct the veteran's left ear, which was 
protruding at a right angle to the head.  Cartilage was 
separated so that the ear fold could be easily made.  Follow-
up clinical records indicate that no complications resulted 
from the surgery.  

Post-service medical records do not document any treatment 
for or diagnosis of hearing loss.  The veteran testified that 
he was treated by an audiologist at the VA sometime around 
1997 in Salt Lake City and from a private physician named Dr. 
Roy E. McDonald.  VA attempted to obtain records from these 
sources, but the VAMC in Salt Lake City indicated that there 
were no treatment records for hearing loss.  The records from 
Dr. McDonald were duplicate records already in the file and 
did not show treatment for or a diagnosis of hearing loss.  
There were also no medical statements or opinions finding any 
etiological relationship between any current bilateral 
hearing loss and service.

Other than the veteran's contentions, the record contains no 
competent evidence of bilateral hearing loss.  The veteran is 
competent as laypersons to report that on which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, there is no evidence of record that the 
veteran has specialized medical knowledge to be competent to 
offer medical opinion as to cause or etiology of the claimed 
disorder.  See Grottveit v. Brown , 5 Vet. App. 91. 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a condition or injury occurred in service alone 
is not enough; there must be a current disability resulting 
from that condition or injury.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  Here, there is no competent medical evidence 
that the veteran has bilateral hearing loss.  In the absence 
of proof of a present disorder there can be no valid claim.  

As there is no competent evidence of record of a diagnosis of 
bilateral hearing loss, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for bilateral hearing loss.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the 
claim is denied.

In closing, the Board acknowledges that a VA medical 
examination and opinion have not been obtained.  However, the 
record does include medical evidence of the veteran's 
condition during service and a report of medical examination 
at the time of his discharge from service.  Moreover, there 
is no supporting medical evidence of bilateral hearing loss 
following service, and there are no medical records of any 
kind linking a bilateral hearing loss to service.  Under such 
circumstances, the current medical evidence is sufficient to 
decide the claim and action to obtain a VA examination and 
etiology opinion is therefore not necessary.  38 C.F.R. 
§ 3.159(c)(4); See 66 Fed. Reg. 45,631 (Aug. 29, 2001).

Tinnitus

In a June 1991 rating decision, the veteran's service 
connection claim for tinnitus or ringing in the ears was 
denied.  The veteran was notified of that determination and 
informed of appellate rights and procedures that same month.  
However, the veteran did not file a notice of disagreement to 
initiate an appeal from the June 1991 rating decision.  The 
June 1991 rating decision is therefore final.  38 U.S.C.A. 
§ 7105(c).  

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001.  As the veteran's claim was received prior 
to August 29, 2001, these amendments are not relevant in the 
instant case.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).

Review of the record shows that service medical records are 
negative for complaints of or treatment for tinnitus or 
ringing in the ears.  The November 1947 surgery on his left 
ear, as described earlier in the decision, did not reveal any 
complaints involving tinnitus.  Separation examination in 
April 1948 was also negative for any complaints or clinical 
findings of tinnitus or ringing in the ears.  

Post-service medical records from Dr. Thompson in July 1987 
failed to show treatment or diagnosis of tinnitus.  

In the June 1991 rating decision, the veteran's claim for 
tinnitus or ringing in the ears was denied on the basis that 
there were no findings of tinnitus in service and that the 
left ear surgery in service was involving the outer ear and 
not performed to help treat tinnitus.  The RO relied on the 
above evidence in making its determination.  

Evidence received since the June 1991 rating decision 
includes service medical record received in November 1999, VA 
examination report in December 1999, VA medical records from 
October 1999 to November 1999, and testimony and statements 
from the veteran.  The service medical records received in 
November 1999 and those copies provided by the veteran were 
duplicate records received and considered prior to the June 
1991 rating decision.  Duplicate records are not "new and 
material" evidence.  38 C.F.R. § 3.156.  The December 1999 
VA examination is new evidence, but unrelated to the tinnitus 
claim.  

The other new evidence is the veteran's assertions raised in 
his substantive appeal and other statements, and testimony in 
August 2002.  The veteran essentially states that his 
tinnitus started in service based on two assertions.  First, 
that he received treatment for tinnitus in service and that 
the surgery on his left ear was due to his tinnitus problems.  
Second, the exposure to the cannon or gun blasting while 
serving on the ship started his tinnitus.  

In response to the first assertion, the Board notes that this 
exact argument was considered and addressed in the June 1991 
rating decision.  The RO found that the left ear operation 
was unrelated to any tinnitus and that tinnitus or complaints 
of ringing in the ears was otherwise not noted in service.  
The veteran has not provided new evidence that tends to show 
that he complained of or was treated for tinnitus in service 
or that the operation in service was otherwise connected to 
tinnitus.  As for the second assertion, even assuming that 
the veteran was exposed to cannon or gunfire during service, 
service medical records are again negative for complaints or 
treatment of tinnitus or ringing in the ears in service.  
Further, there are no treatment records demonstrating 
complaints of tinnitus in the record until a VA treatment 
report dated in November 1999.  There are also no medical 
records otherwise relating the veteran's tinnitus to service.  
In sum, the veteran has not provided evidence in support of 
his second assertion.  

VA medical record dated in November 1999 indicated that the 
veteran complained of a mild humming noise in his left ear 
that has been present for 50 years.  However, it is apparent 
that the medical statement concerning the 50-year history was 
based entirely on the veteran's reported medical history.  
The examiner went on to find that ear examination was normal, 
and no pertinent diagnosis was made.  A mere recitation of 
the veteran's self-reported lay history does not constitute 
competent medical evidence of diagnosis or causality.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); LeShore v. 
Brown, 8 Vet. App. 406 (1995) (unenhanced medical information 
recorded by a medical examiner).  The veteran's statements to 
the VA treating physician in the November 1999 clinical 
record is cumulative and redundant and therefore not new 
evidence.  In addition, VA medical reports of record do not 
otherwise indicate that his current tinnitus is related to 
service.  

As noted earlier in the decision, the veteran testified that 
he was treated by an audiologist at the VA sometime around 
1997 in Salt Lake City and from a private physician named Dr. 
Roy E. McDonald.  VA attempted to obtain records from these 
sources, but the VAMC in Salt Lake City indicated that there 
were no treatment records for tinnitus.  The records from Dr. 
McDonald were duplicate records already in the file and did 
not show treatment or a diagnosis of tinnitus.  

Other than the veteran's contentions, the record contains no 
medical findings of tinnitus, including as related to 
service.  The veteran is competent as a layperson to report 
that on which he has personal knowledge.  See Layno, supra.  
The Board recognizes that in Charles v. Principi, 16 Vet. 
App. 370 (2002), the Court emphasized that the veteran was 
competent to testify regarding the ringing in his ears since 
service because such condition was capable of lay 
observation.  The Court held therein that VA erred in failing 
to obtain a medical nexus opinion where evidence showed 
acoustic trauma in service and a current diagnosis of 
tinnitus.  The Board finds that the circumstances here 
presented differ from those found in Charles because, as 
stated above, medical examination failed to include findings 
of tinnitus in spite of the notation of past medical history.  

In summary, the evidence received subsequent to the RO's June 
1991 rating decision is cumulative or redundant and is not, 
either by itself or in connection with other evidence of 
record, so significant that it must be considered to fairly 
decide the merits of the veteran's underlying claim of 
entitlement to service connection for tinnitus.  As such, the 
evidence received subsequent to the RO's June 1991 rating 
decision is not "new and material" as contemplated by 
38 C.F.R. § 3.156(a), and provides no basis to reopen the 
veteran's claim of entitlement to service connection for this 
disability.  38 U.S.C.A. § 5108.  



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for tinnitus, the 
appeal is denied.



	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



